Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
 Applicant’s amendment dated 25 January 2022, in which claims 22, 29 have been amended, and claims 23-24, 30 have been cancelled, is acknowledged.
Claims 1-22, 25-29, 31-35 are pending in the instant application.
Claims 1-21, 34, 35 are withdrawn, as being drawn to a non-elected invention.
Claims 22, 25-29, 31-33 are being examined on their merits herein. 
Response to arguments of 25 January 2022
In view of Applicant’s amendment of 25 January 2022, all the rejections to claims 23-24, 30 are herein withdrawn. Claims 23-24, 30 have been cancelled.
On 25 January 2022, Applicant has amended independent claim 21 by adding the limitation “wherein the weight ratio of the NK-1 receptor antagonist: caine type local anesthetic is at least 1:5”. New/modified rejections are made below, based on Applicant’s amendment of 25 January 2022.
	Applicant’s arguments (Remarks of 25 January 2022, pages 9-15) against the rejection of claims 22, 25-33 under 35 U.S.C. 103 over Ottoboni and Goodchild, have been considered.
	Applicant argues (page 9, last paragraph) that Ottoboni's compositions contain a caine type local anesthetic and an NSAID, but not an NK-1 receptor antagonist; Goodchild describes that aprepitant was a known anti-emetic drug useful for managing chemotherapy-related nausea and/or vomiting. Applicant argues (page 9, last paragraph, page 10, first paragraph) that NK-1 receptor antagonists were known for treating nausea and vomiting associated with chemotherapy and they have failed to show efficacy in clinical trials of a variety of clinical pain states. 
 	In response, efficacy with aprepitant/NK1 antagonists in clinical trials for pain is not required. NK1 antagonists such as aprepitant were taught by Goodchild to be effective to treat pain in a combination with a caine type local anesthetic such as, for example, bupivacaine, or in combination with an NSAID such as meloxicam.
	Applicant refers to Figure 5 of the instant application and argues (pages 10-13) unexpected results: in a porcine model system, administering (i) a formulation comprising bupivacaine, meloxicam and a high concentration of aprepitant (Group 10); or (ii) a formulation comprising bupivacaine, meloxicam and a low concentration of aprepitant (Group 11) achieved nearly full analgesia for the duration of the six-day study, whereas administering (iii) a formulation comprising only bupivacaine and meloxicam achieved only partial analgesia for only about four days. 
	The examiner acknowledges Applicant’s explanations (pages 12-13) regarding compositions Group 10 and Group 11 in Figure 5:
Group 10 	bupivacaine 2.5% w/w 	meloxicam   0.075% w/w 	aprepitant 1.6 % w/w
Group 11  	bupivacaine 2.5% w/w 	meloxicam   0.075% w/w 	aprepitant 0.5 % w/w
Black bar	bupivacaine 2.5% w/w 	meloxicam   0.075% w/w
	Applicant argues (page 12, last paragraph, page 13, first paragraph) increasing the concentration of NK1 antagonist aprepitant from 0.5% to 1.6% of the composition “maintains the observed synergism.” Applicant states (page 13, first two lines) “when the NK-1 antagonist is present in an amount at least one fifth that of the caine anesthetic, the synergism is achieved”.
	In response to Applicant’s statement regarding synergy in Figure 5, the side-by-side comparison in Figure 5 shows that addition of aprepitant to a composition comprising bupivacaine + meloxicam increases the analgesic effect and the duration of therapeutic effect seen with the composition (only partial analgesia achieved with bupivacaine 2.5% w/w + meloxicam 0.075% w/w after 4 days (96 h), while full analgesia is achieved with Group 10, 11 after 6 days (144 h)).
 	However, based on the graphs in Figure 5, one cannot determine whether the effect of aprepitant is additive or synergistic, at least because there is no comparison with aprepitant alone. 
 	Further, Applicant’s arguments (Response of 25 January 2022, pages 10-13) related to data in Figure 5 are acknowledged, however the data presented is not commensurate in scope with the instant claims. The instant claims are drawn to a pharmaceutical composition comprising any NK1 receptor antagonist, any caine type local anesthetic and any NSAID; claim 25 lists 8 specific caine type local anesthetics; claim 26 lists 30 specific NSAIDS; claim 27 lists 11 specific NK1 receptor antagonists. Yet, the data in Figure 5 corresponds to a pharmaceutical composition comprising aprepitant as NK1 antagonist, bupivacaine as caine type local anesthetic and meloxicam as NSAID.
 Further, the data Fig. 5 corresponds to two data points each corresponding to a specific ratio between aprepitant /bupivacaine /meloxicam in the composition; one of the data points corresponds to a ratio of aprepitant NK1 antagonist: caine type anesthetic = 1/ 5; the instant claims recite a range of at least 1:5 NK1 antagonist: caine type anesthetic. As such, contrary to Applicant’s arguments (page 13, second paragraph) the data in Figure 5 is not commensurate in scope with the claimed invention, with respect to all the possible NK1 receptor antagonists, caine type local anesthetics and NSAIDs present in the composition in the claimed ratio.
	Applicant further refers to Figure 2 and argues (page 13, last two paragraphs) that no synergism was achieved by combining aprepitant with one of either bupivacaine or meloxicam.
	In response, while Figure 5 reports the effect on pain with extended release formulations comprising aprepitant + meloxicam + bupivacaine (pharmaceutical compositions as claimed), Figure 2 is consistent with combination therapy, with aprepitant being dosed iv before surgery, while extended release formulations of bupivacaine + meloxicam; bupivacaine alone; or meloxicam alone are administered. 
To clarify, Figure 2 presents the following side-by-side comparisons:
(Group 3): iv aprepitant 6 mg/kg + extended release 3.4 mL bupivacaine; 
(Group 4): iv aprepitant 6 mg/kg + meloxicam extended release 3.4 mL; 
(Group 5): iv aprepitant 3 mg/kg + extended release 3.4 mL bupivacaine + meloxicam. Thus, it is not meaningful to compare directly the results in Figure 2 with those in Figure 5.
 	In response to Applicant’s argument (page 13, last two paragraphs) that no synergism was achieved by combining aprepitant with one of either bupivacaine or meloxicam in Figure 2,
 the examiner notes that it is not possible to determine from Figure 2 whether no synergism was achieved by combining aprepitant with only one of either bupivacaine or meloxicam. That is because synergism requires a side-by-side comparison between effects on pain seen with each individual component: to determine synergism with aprepitant + meloxicam, for example, one has to compare the effect on pain with administration of aprepitant alone; meloxicam alone; vs. combination of aprepitant + meloxicam. There is no such comparison in Figure 2. 
Figure 2 shows that better results in pain control are achieved with the combination aprepitant + bupivacaine + meloxicam, compared to aprepitant + meloxicam, or aprepitant + bupivacaine. However, based on the data presented, it cannot be determined whether the effect is additive or synergistic.
 	Applicant argues (page 14, second paragraph) that one of ordinary skill in the art would not have modified Ottoboni's compositions intended for treating pain to include an NK-1 receptor antagonist, which was known only as having anti-emetic efficacy. In response, the rejection is made over the combined teachings of Ottoboni and Goodchild; the motivation to add NK1 antagonist aprepitant to the formulations taught by Ottoboni comes from the teachings of Goodchild: Goodchild teaches that combination of a NK1 antagonist such as aprepitant and a NSAID, or the combination of a NK1 antagonist such as aprepitant and a caine such as bupivacaine, can treat pain. Thus, adding aprepitant to a formulation taught by Ottoboni containing both a NSAID and a caine anesthetic, would have been expected to result in a formulation (NK1 + NSAID and NK1 + caine) effective to treat pain.
15 	Applicant argues (page 14) that Attorney Docket No. 092459-0259/8036.US01Goodchild describes an alleged efficacy achieved by co-administering aprepitant and flupirtine and that nowhere in Goodchild's disclosure is there is a suggestion that such efficacy would be maintained with, or improved by, the addition of a local anesthetic, let alone specifically a caine type local anesthetic. This argument is not persuasive. References should not be attacked individually. The rejection is made over the combined teachings of Ottoboni and Goodchild. Goodchild is used in the rejection for the teaching that NK antagonists, such as aprepitant [0030], are useful in combination with one or more local anesthetics such as bupivacaine, to induce analgesia in response to pain. 
	Applicant argues (page 14, last paragraph) that aApplication No.: 16/563,726 person of ordinary skill in the art would understand that modification of a synergistic combination would have an unpredictable effect on the efficacy of the combination, and a skilled person would thus not have added a local anesthetic to the composition described in Goodchild with any expectation of success, and a person of ordinary skill in the art reading Goodchild would have had no reason to combine Goodchild's NK-1 receptor antagonist with both an NSAID and a caine type local anesthetic. 
In response, the examiner maintains that the person of ordinary skill in the art at the time the invention was made would have been motivated to add NK antagonist aprepitant to a pharmaceutical composition taught by Ottoboni comprising a caine type anesthetic which is bupivacaine and a NSAID which is meloxicam, because Goodchild teaches that NK antagonists, in combination with caine type anesthetics or in combination with NSAIDs, are effective to treat pain. Therefore, one of ordinary skill in the art would have reasonably expected that adding NK antagonist aprepitant, to a pharmaceutical composition comprising caine type anesthetic bupivacaine and NSAID meloxicam will result in a pharmaceutical composition effective to treat pain. Since all compounds for co-administration herein are known to be useful to treat pain, it is considered prima facie obvious to co-administer them in a pharmaceutical composition used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e).
In this case, the closest prior art is Ottoboni. The examiner acknowledges the data in Figure 5, which is not commensurate in scope with the instant claimed invention. Should Applicant present additional data, in the format of a Declaration under 37 C.F.R. 1.132, showing unexpected results with aprepitant/meloxicam/bupivacaine present at different relative ratios in the composition, and amend the claims to be commensurate in scope with the data presented, such data will be considered.
Further, should Applicant present additional data, in the format of a Declaration under 37 C.F.R. 1.132, showing unexpected results with other compositions comprising other NK1 antagonists, caine local anesthetics, NSAIDs, and amend the claims to be commensurate in scope with the data presented, such data will be considered.
In the absence of such data, the rejection of claims 22, 25-33 under 35 U.S.C. 103 over Ottoboni and Goodchild, is herein maintained and modified rejections are made below, based on Applicant’s amendment of 25 January 2022.
Applicant argues (page 15-16) against the rejections of instant claims on the ground of nonstatutory double patenting over claims of U.S. patent 9,694,079, 9,801,945, 10,898,575, 10,213,510, 10,632,199, 10,098,957, co-pending applications 15/331,759, 15/702,697, in view of Goodchild. Applicant argues that none of the claims in the reference patents or applications teach or suggest administering a composition comprising an NK-1 receptor antagonist; that a person of ordinary skill in the art would have had no reason to modify the compositions claimed in any of the reference patents or applications, which comprise a local anesthetic and/or an NSAID to also include an NK-1 receptor antagonist. These arguments have been addressed above.
For all the reasons above, these rejections are herein maintained and modified /new rejections are made below, based on Applicant’s amendment of 25 January 2022.
 	The claims are examined to the extent they read on the elected species, namely
(a) bupivacaine as a specific caine type anesthetic; 
(b) meloxicam as a specific NSAID; 
(c) aprepitant as a specific NK-1 receptor antagonist; and
(d) a delivery vehicle comprising polyorthoester of formula I (Specification [0095]-[0103])
    PNG
    media_image1.png
    166
    261
    media_image1.png
    Greyscale
, as a specific delivery vehicle (see reply filed on 16 October 2020), and the following rejections are made below.
Claim Rejections- 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 25-28, 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 is drawn to a pharmaceutical composition, comprising: a caine type local anesthetic, an NK-1 receptor antagonist, a NSAID, and a delivery vehicle, wherein the weight ratio of the NK-1 receptor antagonist: caine type local anesthetic is at least 1:5.
	The original Specification teaches [0076] a synergistic composition comprising bupivacaine and aprepitant, wherein the weight ratio of bupivacaine:aprepitant ranges from about 1:100 to 100:1, 20:1 to 1:20, 1:5 to 5:1, 1:1 to 15:1, or 1:1 to 1:15.
The Specification further teaches [0077] a synergistic composition comprising ropivacaine and aprepitant, wherein the weight ratio of ropivacaine:aprepitant ranges from about 1:100 to 100:1, 20:1 to 1:20, 1:5 to 5:1, 1:1 to 15:1, or 1:1 to 1:15.
The Specification also teaches [0176] that the composition comprises a caine type local anesthetic and an NK- 1 receptor antagonist the weight ratio of local anesthetic: NK-1 receptor antagonist ranges from about 100:1 to 1:1, 100:1 to 2.5:1, 100:1 to 7.5:1, 100:1 to 10:1, 100:1 to 1:100, 75:1 to 1:1, 75:1 to 31Attorney Docket No. 092459-0259/8036.US012.5:1, 75:1 to 7.5:1, 75:1 to 10:1, 75:1 to 1:75, 50:1 to 1:1, 50:1 to 2.5:1, 50:1 to 7.5:1, 50:1 to 10:1, 50:1 to 1:50, 25:1 to 1:1, 25:1 to 2.5:1, 25:1 to 7.5:1, 25:1 to 10:1, 25:1 to 1:25, 10:1 to 1:1, 10:1 to 2.5:1, 10:1 to 7.5:1, 10:1 to 10:1, 10:1 to 1:10.
 	The limitation NK-1 receptor antagonist: caine type local anesthetic is at least 1:5 in claim 22 has no upper limit and causes the claim to read literally on embodiments outside the w/w range disclosed in the Specification. Because Applicant has nowhere disclosed in the Specification the now claimed limitation at least 1:5, claim 22 and dependent claims 25-28, 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description/new matter. See MPEP 2163.05.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 25-29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ottoboni et al. (US 9,694,079 of 4 July 2017, cited in PTO-892 of 19 February 2021) and Goodchild (US 2010/0316678, published 16 December 2010, cited in PTO-892 of 19 February 2021).
Ottoboni (US 9,694,079) teaches (Example 4, Table 4-1, Example 8B, Table 8-2, Group 5; Example 8C, Table 8-3, Example 8D, Table 8-4, Group 1-3; Example 9, Table 9-1, Example 10, Table 10-1) a pharmaceutical composition comprising a caine type anesthetic which is bupivacaine, as in instant claim 25, 31, a NSAID which is meloxicam, as in instant claim 26, and a delivery vehicle which is a polyorthoester of formula (I) 
    PNG
    media_image1.png
    166
    261
    media_image1.png
    Greyscale
(column 27, lines 28-40), as in instant claims 28, 31.
The pharmaceutical composition taught by Ottoboni further comprises NMP (Table 13-1, Group 3) or DMSO (Table 13-1, Group 5) aprotic solvent, as in instant claims 32, 33.
Ottoboni teaches that said pharmaceutical composition comprising bupivacaine, meloxicam, and a delivery vehicle which is a polyorthoester (POE) is effective to treat pain in vivo (Example 13, Figure 8).
Ottoboni teaches (column 19, lines 56-59) that the pharmaceutical compositions comprising bupivacaine, meloxicam, and a delivery vehicle which is a polyorthoester (POE) provide a degree of pain relief that is greater than expected based on the mere additive effect of the drugs, i.e. a synergistic effect.
Ottoboni does not teach that the pharmaceutical composition comprises an NK1 antagonist which is aprepitant, as in the instant claims.
Ottoboni does not teach that the weight ratio of the aprepitant NK1 antagonist: bupivacaine in the composition is at least 1:5, as in instant claim 22.
Ottoboni does not teach that the weight ratio of the aprepitant NK1 antagonist : bupivacaine in the composition is from 1:5 to 1:1, as in instant claim 29.

 	Goodchild (US 2010/0316678) teaches [0026], [0075] use of NK antagonists, such as aprepitant [0030], in combination with one or more local anesthetics such as bupivacaine, or ropivacaine, or procaine or tetracaine, to induce analgesia in response to pain. 
Goodchild teaches [0020] combination of one or more NK antagonists such as aprepitant [0030] and one or more neuronal excitation inhibitors including NSAIDs such as meloxicam ([0105], line 12; also claims 1, 6, 12), being effective to treat pain.
Goodchild specifically exemplifies aprepitant as a preferred NK antagonist used in a combination to treat pain.
Goodchild does not teach a pharmaceutical composition or a combination comprising NK antagonist aprepitant, local anesthetic bupivacaine and NSAID meloxicam, as in the instant claims.

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ottoboni and Goodchild to arrive at the instant invention.
The person of ordinary skill in the art at the time the invention was made would have been motivated to add NK antagonist aprepitant to a pharmaceutical composition taught by Ottoboni comprising a caine type anesthetic which is bupivacaine and a NSAID which is meloxicam, because Goodchild teaches that NK antagonists, in combination with caine type anesthetics or in combination with NSAIDs, are effective to treat pain. Therefore, one of ordinary skill in the art would have reasonably expected that adding NK antagonist aprepitant, to a pharmaceutical composition comprising caine type anesthetic bupivacaine and NSAID meloxicam will result in a pharmaceutical composition effective to treat pain. Since all compounds for co-administration herein are known to be useful to treat pain, it is considered prima facie obvious to co-administer them in a pharmaceutical composition used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, exploring different relative weight ratios between the caine anesthetic and the NK antagonist in the composition, in order to optimize therapeutic effect with the pharmaceutical composition is routine, well within the skill of the artisan. 
As such, claims 22, 25-29, 31-33 are rejected as prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 25-29, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. patent 9,694,079 (cited in PTO-892 of 19 February 2021) and Goodchild (US 2010/0316678, published 16 December 2010, cited in PTO-892 of 19 February 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. patent 9,694,079 render obvious the instant claims.
Claims 1-7, 14 of U.S. patent 9,694,079 are drawn to a delivery system comprising 2% to 5% wt. bupivacaine, 0.01 to 1% wt. meloxicam, 40 to 75% wt. polyorthoester, 3% wt. to 25% DMSO; claims 8-13 are drawn to a method of treating pain comprising administering to a subject the delivery system of claim 1.
Goodchild (US 2010/0316678) teaches [0026], [0075] use of NK antagonists, such as aprepitant [0030], in combination with one or more local anesthetics such as bupivacaine, or ropivacaine, or procaine or tetracaine, to induce analgesia in response to pain. 
Goodchild teaches [0020] combination of one or more NK antagonists such as aprepitant [0030] and one or more NSAIDS, such as meloxicam ([0105], line 12; also claims 1, 6, 12), being effective to treat pain.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-14 of U.S. patent 9,694,079 and Goodchild to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to add NK1 receptor antagonist aprepitant to a delivery system of claims 1-14 of U.S. patent 9,694,079, because Goodchild teaches that NK antagonists, in combination with caine type anesthetics such as bupivacaine or in combination with NSAIDs such as meloxicam, are effective to treat pain. Therefore, one of ordinary skill in the art would have reasonably expected that adding NK antagonist aprepitant, to a delivery system comprising bupivacaine and meloxicam will result in a pharmaceutical composition effective to treat pain. Since all compounds for co-administration herein are known to be useful to treat pain, it is considered prima facie obvious to co-administer them in a pharmaceutical composition used for the same purpose. 
 	As such, claims 22, 25-29, 31-33 are rendered obvious by claims 1-14 of U.S. patent 9,694,079.
For similar reasons, instant claims 22, 25-29, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable 
over claims 1-30 of U.S. patent 9,801,945 (cited in PTO-892 of 19 February 2021), 
over claims 1-79 of U.S. patent 10,898,575 (cited in PTO-892 of 19 February 2021), 
over claims 1-19 of U.S patent 10,213,510 (cited in PTO-892 of 19 February 2021), 
over claims 1-20 of U.S. patent 10,632,199 (cited in PTO-892 of 19 February 2021), 
over claims 1-24 of U.S. patent 10,098,957 (cited in PTO-892 of 19 February 2021); 
at least over claims 1, 2, 5, 14, 17, 19-20, 27-39 of U.S. patent 11,083,730 (corresponding to application 15/331,759, cited in PTO-892 of 19 February 2021) and 
over claims 1-20 of U.S. patent 11,083,797 (corresponding to application 15/702,697, cited in PTO-892 of 19 February 2021), 
in view of Goodchild (US 2010/0316678, published 16 December 2010, cited in PTO-892 of 19 February 2021).

Conclusion
Claims 22, 25-29, 31-33 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627